Case 2:18-cv-03099-DRH-AKT Document 105 Filed 09/18/20 Page 1 of 2 PageID #: 2697

                                   Via Electronic Case Filing Only


                                                                              Septemb r 18, 2020




 To:   Hon. Denis R. Hurley, USDJ
       United States District Court
       E astern Dist rict of New York
 Re    D.W.M. et al. v. St.Mary School, etal                       2:18-cv-03099 DRH- AKT
Dear Honorable Judge Hurley:
I writ e on behalf of the Plaintiffs, the Moore family , and oppose attorney Mitev's
application on behalf of the infant Defendant L.M.
Attorney Mitev claims a racial death threat, images of Ku Kl x Klan, Nooses, Hitler.
etc., and the use of the racial slur, "Nigger," are just "ba d-t a st r acially tin ged imagPs."
(D .E. 104) and seeks summary judgment effectively excusi g t h se threatening hate
messages, death threats, and t hose who sent and distribut d them.
Plaintiffs r espectfully request that you reject counsel's ap plica tion and strike hil-< n'qtH':--t
from the record, together with all other relief that this Honorabl Court deems just and
proper .
                        "DISTURBING RACIAL ATTACK," NOT IMAGES IN BAD TASTE

Your Honor already entertained a dispositive mot ion from all Defen dants after the May,
20 18 filing of this case and found that this was a "Disturbi g Racial Attack," and ''[t]he
pictures targeted the student's race and referenced the KKK, Nazis and suicide, .. . "
J ane Wester, Long Island Federal Judge Says Parents May Sue School, Classm ates Over
Alleged 'Disturbing Racial Attack', New York Law Jou rnal (Sept mber 17, 2019) .
bJ:.tps ://bit.lv/2\V3wxt s.

From emojis to gun gestures, school administrat ors know t h at im ages can convey
physical threats and the images in this case certainly conveyed threats of physical
h arm. In Virginia v. Black, 538 U.S. 343 (2003), Just ice Claren ce Thoma s st ated in
dissent , "cross burning subjects its targets ... to extreme emot ional distress, and i:-.
virtually never viewed merely as 'unwanted communica t io ,' but rat her, a s a phy::,ical
thre at." Mr. Justice Thomas reminds us that every African American knows that then·
life is being threatened because they are black immedia tely upon seeing images of
white-sheeted Ku Klux Klan members, Adolph Hitler and a Noose .

Without citation to the record, counsel for L.M. implies t h a t fo r a r acial attack to be
actionable, one needs a conversation with the Ku Klux Kla n member before racist
                        Office Address: 135 Pinelawn Road, Suite 250s Melville NY 11747
         TEL :   631.450 . 2515   I   FAx:   631 . 223 .7377   J   WEB:   coryhmorris . com   J   EMAIL:   info@coryhmorris .com

                 515 East Las 0/ as Bo ul evard , Su i t e 120 • Fort Laud erd al e, FL 33301         *By ap pointme nt o nl y*
Case 2:18-cv-03099-DRH-AKT Document 105 Filed 09/18/20 Page 2 of 2 PageID #: 2698



threats ar e beyond decency. As a reminder, attached are the images that Defendant
L.M., a white classmate sent to D.W.M., a black/African American fellow student in a
Roman Catholic elementary school. Counsel for L.M. tries to excuse these racial attack~
because "they never met him, they never spoke to him, they never even knew who he
was ... " D.E. 104. This ignores the problem which has plagued this this country since it
was founded: The entire Moore family was targete d with death threats and
called "N igger" because of the color of their skin and not the quality of their
character.
This was not an "exchange" (D.E. 104), this was a "Racially Disturbing Attack" (D.E.
79). To close the door to the Courthouse and deny any legal recourse to the Moore family
opens the door to t he streets where outraged citizens are scr eaming "no justice no
peace." The Moore family received no consideration from the Suffolk County Police
Department, the Suffolk County District Attorney's Office , a d the United States
Department of J ustice, Office of Civil Rights.
That attorney Mitev feels entitled to argue t hat his client who made graphic race-based
death threats to t he Plaintiffs, calling D.W.M. a "Nigger", can be ignored, excused, and
free from liability is a profound example of the greater problem-whether our legal
system can assure equal justice under the law to all men, women, and children
re gardless of their race and economic status.
                The Moore Family should not be denied a Jury Trial
Schools h ave gone from in person to online learning fo r the foreseeable future. We now
live in an age where Ku Klux Klan members no longer need wood, matches and gasoline
to st ate t heir message of hate in front of someone's home. Now all they have to do is
click "send" and spread it throughout cyberspace. Dana Goldstein, Adam Popescu and
Nikole Hann ah-Jones, As School Moves Online, Many S tudents Stay Logged Out, NY
Times (April 6, 2020), https://nyti.ms/2KTvVtkG.
In the age of COVID-19, it seems that school-age children will primarily interact onlinP
and on the internet. To deny the Plaintiffs a trial by jury o the merits, this HonorahlP
Court would be sending an unequivocal message that t here is absolutely nci redress for
the wrongdoing and injustice which are filling our street s with protesters and
challengin g our very system of representative democrat ic government.
Should Your Honor deny the Moore Family, and other minority families so unfol'lunate
a s t o be similarly situated, the opportunity to seek redre ss fo r Civil Rights violations
within our civil justice system, there is no hope for stu dent s who are victims of racist
assaults by cyberbullies on the internet.




                                                                                                                               '



                           Law Offices of Cory H. Morris                  • Attorney & Counselor at Law

        TEL :   631.450.2515   I   FA X:   631 .223. 7377   I   WEB :   coryhmorris.com   I   EMAIL :   info@coryhmorris.com
